Citation Nr: 1207920	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  04-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include major depressive disorder and panic disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2004, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In August 2010, he testified at a hearing before the undersigned.  Transcripts of these hearings are associated with the claims file.  

In October 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, the matter has been returned to the Board for appellate consideration.  

In a statement received in December 2011, the Veteran asserted entitlement to service connection for disability due to depression, hernia, acid reflux, headaches, arthritis, dental problems, upper respiratory infection, cholesterol, constipation, tinea, and fissure, as caused by exposure to toxic water at Camp Lejune.  These matters are not before the Board and are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

An acquired psychiatric disorder other than PTSD, to include major depressive disorder and panic disorder, did not have onset during the Veteran's active service, was not caused or aggravated by his service-connected herpes, and is not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder and major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 (2011), 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2002, March 2006, May 2007, February 2009, and November 2011.  The letters prior to 2009 referred to the Veteran's claim only in terms of PTSD, but nevertheless informed him of the elements to which the evidence must relate in order to substantiate a service connection claim as well as how VA assigns disability ratings and effective dates in the event that service connection is established.  He was informed of the evidence needed to substantiate his claim on a secondary service connection theory of entitlement in the February 2009 letter.  The November 2010 letter provided him with all required VCAA notice and specifically referred to entitlement to service connection for an acquired psychiatric disability other than PTSD to include major depressive disorder and panic disorder.  These letters also informed the Veteran of his and VA's respective duties in obtaining evidence.  

Although not all of the notice was provided prior to the initial adjudication from which the Veteran appeals, he has had a meaningful opportunity to participate in the processing of his claim since the adequate notice was provided.  The AMC has readjudicated his claim, most recently in a supplemental statement of the case issued in November 2011.  On December 3, 2011 VA received a statement from the Veteran indicating that he had additional evidence to submit.  On December 21, 2011 VA received a statement in which he reiterated previous contentions and referred to claims not presently before the Board.  His opportunity to participate in the processing of his claim and the actions of the AMC have cured any timing defect in the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  His statement received on December 21, 2011 tends to show that he has no additional evidence or information to submit to VA with regard to the issue before the Board.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  In March 2003, the RO made efforts to obtain records identified by the Veteran as documenting treatment by Dr. "C.Q."  VA received a response to that request indicating that the institution provided by the Veteran as holding Dr. C.Q.'s treatment records did not have the private treatment records of Dr. C.Q. and could not release any records without payment for the records.  The Veteran was informed of this response in the May 2004 statement of the case.  He has had the opportunity to obtain and submit any existing records of treatment from Dr. C.Q. and to provide a valid address so that VA could assist him in obtaining such records.  He has submitted nothing in this regard other than one page of notes of treatment for a bee sting that may be related to treatment by Dr. C.Q.  The Board finds that VA has fulfilled its duty to assist the Veteran in obtaining records of treatment by Dr. C.Q.  

Listed in an April 2005 vocational rehabilitation note is that the Veteran reported that he had received Social Security benefits but that these benefits were taken back.  In that same note is his report that he would like to work but his back and knees cause him problems.  From these reports the Board concludes that it has no duty to assist the Veteran in obtaining any records form the Social Security Administration (SSA).  This is because he referred to back and knees problems as preventing him from working at the same time that he referred to Social Security benefits.  There is thus no indication that the SSA has records in its possession relevant to his claim of entitlement to service connection for a psychiatric disorder and indeed his reports of back and knee problems related to not working is evidence that any records held by the SSA are not relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA's duty to assist extends only to obtaining relevant records and VA is not required to obtain all records held by the SSA in order to ascertain their relevance).  

The Board has provided the Veteran with an examination and obtained expert opinions in this case.  The important evidence in this regard are the opinions obtained from a VA psychologist in June and November 2010.  Those opinions are adequate because the examiner provided a detailed description of the Veteran's disability, took into account the history of the disability, and provided an analysis that the Board can weigh against other evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Veteran has not, in any event, challenged the adequacy of the examination.

In the October 2010 Remand, the Board directed the AMC/RO to provide the Veteran with additional VCAA notice, obtain a medical opinion with regard to the likelihood that the Veteran's depressive disorder and or panic disorder was related to active service, readjudicate the Veteran's claim on appeal, and provide a supplemental statement of the case to the Veteran if the claim was not granted.  As detailed above, there has been compliance with the October 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection

The Veteran contends that service connection is warranted for a psychiatric disorder.  In his claim and later submissions, the Veteran referred to the disorder as PTSD.  The Board issued a decision in October 2010 in which it denied his appeal as to entitlement to service connection for PTSD.  However, during the course of his claim and appeal, he had been diagnosed with depressive disorder and a panic attack disorder.  Notwithstanding his characterization of his claimed condition as PTSD, the Board determined that his claim properly encompassed entitlement to service connection for these diagnosed conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board found it necessary to remand the issue in October 2010 so that VA could meet its duty to assist the Veteran with regard to these other conditions.  In the instant decision, the Board notes references by the Veteran and practitioners to PTSD in the context of statements referring to either his psychiatric symptoms or to alleged events during service because such symptoms and alleged events are relevant to whether service connection is warranted for these diagnosed psychiatric disorders other than PTSD.  The issue of entitlement to service connection for PTSD has already been adjudicated and is not before the Board.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The term "secondary service-connection" means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown , 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, after the Veteran filed his claim in 2002.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

In the factual background section of this decision all treatment records are VA treatment records unless specifically identified as from other sources.  Additionally, the Board refers to the locations of the Veteran's service because his testimony during the DRO hearing regarding Vietnam service would otherwise be misleading.  Finally, the Board notes several post-service events reported by the Veteran because those facts are necessary to understand a November 2010 VA expert opinion. 


II.A.  Factual background

In October 2002 VA received the Veteran's VA Form 21-526 application asserting entitlement to service connection for disability due to psychiatric disorder, referred to as PTSD.  At that time he reported difficulty working with others and poor social relationships.  In his July 2003 notice of disagreement with the RO decision on appeal he reported that he has not been "right" since he was separated from active service.  

Service treatment records do not contain any mention of psychiatric symptoms or treatment.  A June 1976 report of medical examination, for the purpose of release from active duty, indicates that the Veteran had a normal psychiatric clinical evaluation.  These records contain reports of symptoms involving and treatment for the skin of his feet, urethral discharge, his genitals, a contusion in 1976, and foot and knee pain

The Veteran's DD 214 documents that he had six months of foreign or sea service and his decorations, medals, badges, commendations etc. are listed as the National Defense Service Medal.  A "record of  service" does not document any service in Vietnam.  In his VA Form 21-526 he indicated that he did not serve in Vietnam.  In a statement received in December 2002 the Veteran referred to service aboard the U.S.S. Inchon on a mission in the Mediterranean Sea to detonate mines.  

The earliest post-service records of relevant treatment are from January 2002.  At that time he reported that there had been two recent deaths in his family and that he had resumed heavy drinking; he also reported that he injured his low back at work 3 weeks earlier.  A March 2002 clinical psychiatric evaluation includes results of mental status examination and a pertinent psychiatric history.  That report documents that the Veteran reported having problems since separation from active service in 1976 and his reference to receiving a general discharge under honorable conditions.  He reported that during service he was diagnosed with herpes but was not informed of such and later transmitted the disease to his girlfriend.  The Veteran reported that he blamed the military for recurring foot fungus.  He reported that he killed a man in self defense in the year 2000 and that his (the Veteran's) son was killed on the same day one year earlier.  He expressed that he felt partially responsible for his son's death.  He reported that he had lost his job a month prior to the visit.  As to substance abuse he reported alcohol use since age 18, that he does not drink daily but does so to socialize with others and is unable to socialize without alcohol, that he had been charged with driving under the influence in 1987 and that he stopped smoking THC one to two years earlier.  He also reported that he suffered off and on for years from depression.  Axis I diagnoses were alcohol dependence and to rule out substance induced depression.  

Of record is a report of another clinical psychiatric evaluation and mental status examination in June 2002.  This documents the Veteran's report of three years of severe depression, alcohol abuse, and symptoms of PTSD from civilian trauma involving the killing of another person in self defense.  Axis I diagnoses were alcohol abuse, single episode major depression, and civilian trauma induced PTSD.  

Notes from a clinic visit in June 2002 indicate that the Veteran reported onset of his current episode of depression in September 2000 and that he had suffered 40 episodes since he was 19 years old.  A mental health screening note from two days later includes an Axis I diagnosis of PTSD and alcohol dependence.  Notes from this period mention that legal issues regarding the fatal shooting committed by the Veteran had not been resolved.  

Notes from July 2002 include the Veteran's report of a 28-year history of alcohol dependence, a recent history of cocaine use, and that he suffered from nightmares involving his shooting a neighbor during an altercation.  He also reported the recent death of several family members and that he is afraid to go out of his house on holidays celebrated with fireworks.  

Of record is an August 2002 treatment note from Hill Hospital documenting that the Veteran complained of a bee sting on his finger and noting a past medical history of depression and nervous problems.  This note is located in the claims file near references to Dr. C.Q. 

November 2002 treatment notes document that the Veteran endorsed anxiety and nervousness mostly related to recent stressful events.  December 2002 treatment notes include a diagnosis of major depressive disorder.  

In December 2002, the Veteran submitted a completed questionnaire that included questions asking him to describe the event or events he experienced during military service that he felt contributed to his claim for service connection for PTSD.  He referred to service aboard the U.S.S. Inchon that had the mission of detonating mines in the Mediterranean Sea and his military occupational specialty as a foot soldier with duties including walking with 50 to 150 pounds on his back.  He also stated "[f]irst started in Paris Island South Carolina in 74 where the wrong jock strap was gotten and unsanitary events begin."  

In his July 2003 notice of disagreement he stated only that he should be granted service connection because he had not been right since service but did not provide any other details in that regard.  In a November 2003 statement he referred to PTSD and mentioned that his sex life was nonexistent but did not provide details regarding the cause of his PTSD.  In his May 2004 substantive appeal, the Veteran referred to being stressed and mentioned that he could not "hear good out of my right ear, it comes from shooting guns."  On appeal at that time was a claim of entitlement to service connection for a right hearing loss disability.  The Board denied that appeal in October 2010.  

An August 2004 treatment note documents the Veteran reports of depression, a history of drinking, and that he spent some time in jail for having killed his neighbor.  A March 2005 social assessment documents the Veteran's report of sadness and hopelessness related to recent multiple deaths in his immediate family and his ex-wife's relationship with his best friend, both of whom resided next door to the Veteran.  

During the August 2004 DRO hearing, the Veteran referred to altercations that he was involved in during service and contended that his psychiatric symptoms were related to those altercations.  His representative asked him questions about his experiences "over in Vietnam."  August 2004 DRO hearing transcript at 9.  The Veteran responded in general terms.  Id.  The Veteran testified that he did not remember the month or year that he was first treated for depression.  Id. at 10.  He testified that his depression started the month following separation from active service.  Id.  When asked about the most stressful event in his life, the referred to the post-service incident in which he killed another person.  Id.  When asked if he had ever been treated for depression prior to that incident he testified that he had been treated at a private facility.  Id. at 11.  He also testified that his herpes had caused a breakup with a girlfriend and that he takes Viagra due to the insecurity that he attributes to his herpes.  Id. at 13.  Further questions about his 6 months of foreign service documented in his DD 214 yielded the Veteran' s response that this service took place in the Mediterranean Sea.  Id. at 17.  

April 2005 treatment notes include a standard question of whether he had ever experienced military sexual trauma with a response listed as yes.  May 2005 treatment notes document that the Veteran reported having nothing to live for and referred to losing all of his family members.   

A July 2005 vocational rehabilitation note indicates that the Veteran reported suffering from nightmares having to do with the military and the past but that he did not elaborate on specifics.  In a statement received in August 2005, the Veteran expressed his belief that his psychiatric symptoms were related to nearly being killed by a grenade in boot camp

The Veteran underwent residential rehabilitation inpatient treatment from October 2006 to January 2007.  Axis I diagnoses at discharge were cocaine dependence, alcohol dependence, recurrent major depressive disorder in partial remission, chronic PTSD, and prior history of cannabis abuse.  In a December 2006 statement, the Veteran reported that he suffered from psychiatric symptoms due to abuse by non-commissioned officers during boot camp in 1974.  

May 2007 treatment notes include the Veteran's report that he was involved in legal proceedings regarding an assault charge against his ex-wife's husband.  He reported that he had stress due to herpes because he is ashamed to allow others to see paperwork that lists the condition.  As to his military service, the note includes "Veteran reports his PTSD symptoms of "being mean" developed due to being mistreated while in the service.  Advised he did not experience combat, but he was mistreated by several soldiers due to being underweight."  

In a December 2009 statement, the Veteran reported that he was physically and emotionally abused by drill instructors during boot camp, that he was put on alert twice for deployment to Vietnam, and that the mental and emotional preparation for such deployment was stressful.  He stated that he never got over the abuse.  

Of record is a July 2010 private treatment summary in which "B.J.D.," Ph.D., reported that he had seen the Veteran on a regular basis since May 2000.  Dr. B.J.D. stated that the Veteran initially presented with PTSD symptoms complicated by major depressive disorder symptoms which Dr. B.J.D. stated were secondary to PTSD symptoms.  Dr. B.J.D. referred to an alleged in-service incident involving a grenade that almost exploded in the Veteran's hand as the basis for his symptoms.  

In June 2010, VA afforded the Veteran a mental disorders examination by a psychologist.  The examiner indicated that she had reviewed the Veteran's claims file.  She included in her report an extensive history obtained from an interview with the Veteran as well as from the claims file.  Following mental status examination she diagnosed depressive disorder, not otherwise specified, and panic disorder with agoraphobia.  

Responding to the request from the RO for a medical opinion as to whether the Veteran's panic attacks were due to or the result of his service-connected herpes of the penis, she provided the following opinion:  

With respect to a causal relationship between herpes and panic attacks, it is less likely as not that Veteran's panic attacks are caused by or a result of his service connected herpes simplex, penis.  Rationale:  To this examiner's knowledge there is no objective, scientific evidence that would support such a relationship.  Further, the Veteran does not attribute his panic attacks to his awareness of having herpes.  He notes that panic attacks are triggered by driving, being around people or someone saying something to him that is unpleasant or threatening.  

In August 2010 the Veteran underwent a VA examination of his service-connected herpes of the penis with regard to a claim of entitlement to an increased disability rating.  The examiner noted that the Veteran "reports that when he gets stressed out or has "panic attacks" that he will provoke a flare of his herpes simplex of the penis."  She noted the Veteran's report that "when he takes his medication, . . . he tends to avoid outbreaks except when he has a panic attack or emotional stress."  She also noted that the Veteran was troubled by his lack of interpersonal relationships with women if he is honest about the fact that he has herpes

During the hearing before the undersigned, the Veteran testified that he was involved in physical fights during service and after separation from service he continued to engage in physical violence and had "a lot of charges on me for assault and battery."  August 2010 Board hearing transcript at 19.  He testified that service was stressful and that he felt terrible and fearful when he was informed that he was being sent to Vietnam.  Id. at 21.  

The Veteran testified that he has difficulty with social relationships, nightmares, at times wakes up fighting, and has felt suicidal.  Id. at 22-23.  He testified that his attitude affects his ability to hold down a job explaining that if someone talks to him the wrong way he tends to "go off."  Id. at 24.  He also testified that he was asked to leave military service and was given "a honorable condition" which he believes was not right and that he had been "catching pure hell ever since."  Id. at 25.  

With regard to panic attacks, the Veteran testified that he has to be careful as to where he goes and who he is around, providing an example that on one visit people came in and out frequently and he suffered a panic attack.  Id. at 27.  The only relevant testimony regarding his herpes was that it affected his social life.  Id. at 30.  

The Veteran submitted a two-page written statement at the August 2010 Board hearing.  In that document, he reported that during his military training, in 1974, the following event occurred:  "I was training how to throw a grenade, the drill instructor gave me the grenade with the pin facing outboard from my hand, which made the pin pop off and I just did get rid of it which did damage to my right ear." (spelling and capitalization errors corrected).  He also alleged that he had been physically assaulted by non-commissioned officers, that he had a rash on his genitals, and that he had nightmares about being sent to Vietnam.  He stated that he was on a Mediterranean cruise during service and the ship's mission was to detonate mines, and that this was dangerous.  He also reported that he contracted genital herpes during service.  He stated that he engaged in numerous fights during service because of his small physical size and that this made him mean.  He stated that after he was separated from service he engaged in physical violence, could not keep his family, and killed two people.  

Pursuant to the Board's October 2010 Remand, the claims file was returned to the psychologist who examined the Veteran in June 2010 so that she could provide an additional expert opinion.  The question posed was whether it is at least as likely as not that the Veteran's panic disorder or depressive disorder is related to his active service.  In a November 2010 opinion, the examiner indicated that the pertinent evidence included the Veteran's claims file, the transcript of the August 2010 hearing before the Board, the Board's Remand, and the June 2010 examination report.  She opined that the Veteran's panic disorder and depressive disorder are less likely as not caused by or a result of active service.  She provided a rationale for her opinion as follows:

The Veteran was discharged from the Marine Corps in 1976.  According to records he first sought mental health treatment in 2000.  Since discharge from the service the Veteran has experienced multiple significant stressors.  1)  He has been arrested numerous times for DUI and fighting and once for murder that was found to be in self-defense.  He has been briefly jailed several times.  2)  His older son was killed in a drug-related drive-by shooting.  3)  He can no longer enjoy outdoor activities because of developing an anaphylactic reaction to insect bites.  4)  He abused alcohol, cannabis and cocaine for years until substance abuse treatment in 2007.  It is more likely than not that the currently diagnosed depressive disorder NOS and panic disorder are related to post-military stressors that (sic) to his military service.  

Of record are letters from laypersons describing the Veteran's behavior and events during his service.  There is a letter from "D.C.," dated in November 2010, a letter from the Veteran's brother and a letter from "W.C.", both received by VA in August 2010, a letter from "R.N." received in September 2007, and a November 2009 letter from "J.J."  

D.C. described only post-service behavior of the Veteran but did not relate that behavior or a change in behavior to observations surrounding his active service.  W.C. stated that the Veteran behaved differently after his active service than he did prior to that service.  W.C. explained that after service the Veteran would not go around a crowds of people and that the Veteran told him that he had been involved in physical fights during service.  W.C. reported that the Veteran has had anger and violence problems since service and these have led to numerous incarcerations.  The Veteran's brother provided a similar account.  

R.N. reported that the Veteran "would wake up screaming and fighting as if he was having flashbacks from his course of training for the United States Marine Corps."  R.N. reported that she has known the Veteran for a long period of time.  She stated that prior to his enlistment in the Marine Corps he was a sweet and caring person but that he no longer was such a person.  

J.J. reported that he witnessed abuse of the Veteran by drill instructors during service.  He reported that the drill instructors kicked and beat the Veteran and that he "observed a drill instructor hand [the Veteran] a grenade with the pin facing outward, which cost (sic) and explosion that created a hearing loss."  JJ. also stated that "[o]n several occasions, [the Veteran] suffered a jock strap irritation, which was brought on by the usage of someone else's jock strap."  J.J. stated that he witnessed a change in the Veteran's behavior.  


Analysis

The preponderance of evidence is against a finding that the Veteran's diagnosed depressive and/or panic disorder had onset during his active service, was caused by his active service, or is related in any manner to his service-connected herpes.  

First, the service treatment records are evidence against his claim because those records tend to show that he had no psychiatric symptoms during service and that at the time of separation from service he had no psychiatric disorder.  

The most probative evidence of record, with regard to whether his depressive and panic disorders are in any way related to his active service or service-connected herpes are the VA opinions from June and November 2010.  The examiner had the Veteran's history before her, a history obtained not only from the claims file but also from interview with the Veteran.  

Her opinion that there is no relationship between the Veteran's panic attacks and his herpes is supported by a compelling rationale, and one that is consistent with the Veteran's own statements and the treatment records.  Indeed, the only references to other than physical effects of his herpes are his reports that he is ashamed to show others paperwork that mentions that he has herpes and that his herpes complicates intimate relationships.  Neither statements submitted by the Veteran nor statements found in the treatment records provide any evidence that he has panic attacks or any other psychiatric symptom due to or aggravated by his herpes.  Furthermore, the examiner based her opinion on the Veteran's own statements that his panic attacks are triggered by events having nothing to do with his herpes - driving, being around people, and unpleasant or threatening comments from others.  

The Board notes that the examiner used the term "causal relationship" in the first sentence of her opinion.  However, she also stated that it is less likely as not that his panic attacks are a result of his herpes.  The pertinent regulation provides that a condition can be service-connected if it is shown to have been aggravated by a condition for which service connection has already been established.  Under, the facts of this case, the Board finds that the examiner's use of the term "causal relationship" does not render her opinion incomplete or inadequate with regard to "aggravation."  A reasonable reading of her opinion shows that she determined there to be no relationship as to his and his panic attacks.  

This reading is consistent with the Veteran's own statements.  The Board finds numerous reports from the Veteran regarding his psychiatric symptoms and to what events he attributes those symptoms but no reports attributing panic attacks to his herpes.  Indeed, the Veteran's statements tend to show an effect in the opposite direction, i.e., that his psychiatric symptoms result in increased frequency of herpes symptoms.  For example, during the August 2010 VA examination addressing his herpes he reported that when he gets stressed out or has panic attacks his herpes flares up.  This is not an assertion that his psychiatric disorders should be service connected as secondary to his herpes but rather that his non-service connected psychiatric symptoms adversely affects his service-connected herpes.  

Nor does the Board find the examiner's lack of reference to his depressive disorder in the June 2010 opinion to render her opinion inadequate or incomplete.  There are no assertions by the Veteran and no other evidence of records that he has a chronic depressive disorder due to his herpes.  Rather he reports only difficulty in intimate relationships because of his herpes and that he does not want to show people paperwork that mentions that he has herpes.  As he has never alleged that he has a depressive disorder or even suffers from depression related to his herpes the Board finds that there is no basis for requiring an opinion to address whether his herpes causes or aggravates a depressive disorder.  

The Board has not ignored the Veteran's assertions that he had psychiatric symptoms during service or his or J.J.'s reports of physical beatings during service.  The Board however finds these reports to lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Factors going to this determination include what is recorded in the service treatment records and the reports provided by the Veteran when he first sought VA treatment.  The Board finds that the service treatment records are complete.  This finding is based on the reports in the service treatment records of several conditions.  The Veteran reported symptoms involving the skin of his feet, urethral discharge, symptoms involving his genitals, a contusion in 1976 - well after boot camp, and foot and knee pain.  There are no reports of the alleged grenade explosion, or any injuries from the alleged beatings he endured at the hands of non-commissioned officer.  

When the Veteran reported for VA treatment in January 2002 he made no mention of psychiatric symptoms during service.  His reports had to do with post-service events such as killing another person and his marital problems.  He referred to his service but in the context of contracting herpes and a foot fungus during service and receiving a general discharge under honorable conditions.  If any of the alleged beatings or the grenade incident actually occurred it is unbelievable that the Veteran would restrict his reports in 2002 to blaming the military for the type of discharge he received, his foot fungus, and his herpes.  The Board finds it important that the Veteran underwent two in-depth psychiatric evaluations in 2002 yet made no reference to a grenade incident or being the victim of physical assaults by noncommissioned officers during boot camp.  

Furthermore, the Veteran filled out a questionnaire that contained specific questions as to what stressful events he encountered during service that he believed led to psychiatric disease.  He did not report any beatings or a grenade explosion.  Rather he reported having a military occupational specialty that included duties involving walking with a heavy load on his back, being assigned to a ship whose task it was to detonate mines in the Mediterranean Sea, and being exposed to unsanitary conditions.  He also referred to having flashbacks of being in a war zone, yet the Veteran's service did not include any service in a war zone.  If the Veteran was indeed the victim of physical assaults during boot camp, as he has alleged, or was exposed to a nearby exploding grenade, it is unbelievable that he would have reported what he did in that questionnaire but not reported such events if the events actually occurred.  

Even his statements received in July 2003, November 2003, and May 2004, after the RO denied his claim, made no mention of such events.  It was not until the August 2004 DRO hearing that the Veteran mentioned anything about violence during service.  Even then his statements were vague, referring only to his being the smallest man in the platoon and that people would try him which "made me have to fight and all this stuff."  From that point his accounts become increasingly more elaborate including the alleged assaults and alleged grenade incident.  

If he did experience beatings by noncommissioned officers during boot camp it does not follow that he would submit a PTSD questionnaire with no mention of the beatings and indeed not mention the beatings until several years after he filed his claim of entitlement to service connection for a psychiatric disorder.   Similarly, it does not follow that he would report in his 2004 substantive appeal that he had hearing loss due to shooting guns but never mention until later that a grenade exploded near him resulting in hearing damage.  This is particularly so given that he had filed a claim of entitlement to service connection for hearing loss.  The progression of his reports leads the Board to the conclusion that he has fabricated the alleged assaults and grenade explosion so as to support a grant of compensation benefits.  Therefore the Board assigns very little probative weight to these accounts.  

J.J.'s letter is similarly found to not be credible.  Other than J.J.'s own assertions of being an eyewitness, there is no indication that J.J. was present with the Veteran during boot camp.  Moreover, J.J.'s account is too similar to the Veteran's to be considered anything more than a recitation based solely on what he learned from the Veteran at some undetermined time.  For example, the Veteran reported in the statement submitted at the Board hearing that a drill instructor gave him a grenade with the pin facing outboard causing the pin to pop out.  J.J. stated that he observed a drill instructor handed the Veteran a grenade with the pin facing outward, which caused an explosion damaging the Veteran's hearing.  Comparing J.J.'s letter to the Veteran's statements reveals a one-to-one correspondence that is not believable.  For these reasons, the Board finds the account from J.J. to be nothing more than a recitation of what the Veteran told him and, given when the Veteran began reporting the events to VA, well after his initial reports in the context of seeking compensation benefits and psychiatric treatment, the Board finds that any such account by J.J. is not based on an eyewitness account of any of the alleged events, but merely on statements provided to him by the Veteran years after service.  The Board assigns very little probative value to J.J.'s letter.  

The Board has also considered the Veteran's response to the question regarding military sexual trauma but finds it to not reflect any actual event but rather to be in keeping with his demonstrated tendency to provide whatever response may lead to a grant of benefits, regardless of whether the response reflects the truth.  If he had experienced such an assault it does not follow that he would provide all of the testimony and written statements that he has provided but not mention any such assault.  

Turning to Dr. B.J.D.'s treatment summary, the Board notes that his opinion is based on an event that the Board has determined did not occur.  Dr. B.J.D. stated that the Veteran's major depressive disorder was secondary to PTSD and the only connection to service that Dr. B.J.D. refers to is the alleged grenade incident.  As Dr. B.J.D.'s opinion hinges on an event that the Board finds to have not occurred but to rather have been fabricated by the Veteran, the Board assigns only the most minimal of weight to Dr. B.J.D.'s opinion.  

This is in contrast to the opinion rendered by the VA psychologist in November 2011.  The Board affords this opinion considerable probative weight.  This is because the conclusion reached is supported by a compelling rationale and is consistent with evidence of record that is not in question, for example, the Veteran's reports when he sought treatment from VA for psychiatric symptoms.  The examiner provided examples of significant post-military events and clear from the explanation, those events occurred in the intervening period between when he was discharged from active service and when he first sought treatment for mental health problems.  

She had the claims file before her and had interviewed the Veteran.  She therefore had before her his accounts of service, including his service aboard the ship in the Mediterranean Sea and his report of the dangerous mission of the ship, as well as the layperson accounts of behavior changes following service.  She thus considered these reports when she rendered her opinion.  The Board  finds her opinion more probative than the expressed views of the laypersons, including the Veteran, as to whether his panic disorder and/or depressive disorder had onset during or are related to his active service.  This is because the examiner is a psychologist and through her training and experience has expertise as to the clinical picture of psychiatric disorders and the probability of the causes of such disorders in light of a given fact pattern, such as is present in this case.  

As her opinion is supported by a logical and detailed analysis, the Board finds the opinion to be particularly probative evidence that the Veteran's diagnosed psychiatric disorders are not related to his active service.  

Also considered by the Board is the Veteran's assertion that he had onset of symptoms during service and his report in the June 2002 treatment records that he has had 40 episodes of depression since he was 19 years old.  The Board does not find his account credible.  In making this determination, the Board has considered the U.S. Court of Appeals for the Federal Circuit's explanation that "[w]hile the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Here, the Board finds that not only the lack of contemporaneous reports in service of symptoms of psychiatric disease, but also the finding at separation from service that he had a normal psychiatric evaluation and the reports that he did make to VA when he sought treatment in January 2002 and as documented in the March 2002 and June 2002 evaluation reports to show that the Veteran's report of continuity of symptomatology is not credible.  

When he initially sought treatment from VA in January 2002, he did not refer to psychiatric symptoms since service but only to events that occurred well after service.  His reference, documented in the March 2002 evaluation report, that he had problems since 1976, was in the context of his general discharge under honorable conditions, his foot fungus, and relationship difficulties due to herpes.  The Board does not construe those statements as a report of psychiatric symptoms since 1976.  He first referenced depression six months after he presented for treatment, referring to 40 episodes of depression since age 19, and he did not report that history in either of the comprehensive clinical examinations in March and June 2002.  The Board would have expected to find this report in either the initial presentation or one of the detailed examination reports.  It is more in the nature of an offhand comment and, under the facts of this case, the Board does not find it to be significant or to tend to show that his reports are a credible account of psychiatric symptoms since age 19.  

Moreover,  the examiner had the Veteran's assertions of symptoms since service before her because they are recorded in the claims file and she interviewed the Veteran.  Her opinion is not only based on expertise but is also consistent with the Veteran's reports of events and when he reported them.  As between his report of continuity of symptomatology and the examiner's opinion the Board thus affords the examiner's opinion considerably more weight.  

As to the opinions of the Veteran and laypersons to the extent that the opinions are based on other than continuity of symptomatology, the Board finds the opinions are not competent evidence.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report only that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Whether observed behavior changes, engaging in violent behavior, serving aboard a ship on a mine detonation mission, fearing possible deployment to Vietnam, or suffering from herpes or skin conditions results in a depressive or panic disorder is not something that is observable through one's senses and is not a simple question.  For these reasons, the Board finds the opinions of the laypersons, including the Veteran, in this regard to not be competent evidence.   

In summary, the preponderance of the evidence is against a finding that the Veteran's panic disorder and/or depressive disorder had onset during his active service, is etiologically related to his active service, or was caused or aggravated by his service-connected herpes.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder and major depressive disorder, is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


